


110 HR 6942 IH: 5-Cent Restoration Act of

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6942
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Lucas introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend section 5112 of title 31, United States Code, to
		  provide for the return of the half-dime as the new 5-cent circulating coin, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 5-Cent Restoration Act of
			 2008.
		2.Return of the
			 half-dime
			(a)In
			 generalParagraph (5) of
			 section 5112(a) of title 31, United States Code, is amended to read as
			 follows:
				
					(5)a clad half-dime that is based on the size
				and shape of the half-dime or 5-cent coin produced in the
				1870s.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to coins
			 issued after December 31, 2009.
			
